—Judgment, Supreme Court, New York County (David Saxe, J.), entered February 5, 1997, which denied petitioner landlord’s application pursuant to CPLR article 78 to annul respondent’s determination reducing the tenant’s rent based on a finding of a decrease in essential services, and dismissed the petition, unanimously modified, on the law, to remand the issue of “unlevel floors” to respondent, and otherwise affirmed, without costs.
With the possible exception of its finding of an “unlevel” floor, as to which respondent’s request for a remand in order to reconsider should have been granted, respondent’s determination is in all respects rationally based. Petitioner had notice of the “no-access” inspection but chose to ignore it. No basis exists for second-guessing respondent’s evaluation of the reduc*201tion in the rental value of the premises resulting from the decrease in services. The complaint gave notice of those conditions for which rent reductions were ordered. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ.